ORDER

PER CURIAM.
S.G. (“Mother”) appeals from the trial court’s judgment terminating her parental rights to her minor child, K.M.K. (“the Child”). Mother argues the trial court erred in terminating her parental rights because: (1) the State failed to show by clear, cogent and convincing evidence that grounds for termination of her parental rights existed under Section 211.447.4(2), RSMo 2000;1 and (2) the trial court’s findings under Sections 211.447.5 and 211.447.6(1) were erroneous.
*239We have reviewed the briefs of the parties and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).

. All further statutory references are to RSMo 2000, unless otherwise indicated.